  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 1 of 14 PageID #:4793




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  CHRISTOPHER MOEHRL, MICHAEL
  COLE, STEVE DARNELL, VALERIE
  NAGER, JACK RAMEY, DANIEL UMPA,                    Case No.: 1:19-cv-01610
  and JANE RUH, on behalf of themselves and
  all others similarly situated,                     Judge Andrea R. Wood

                         Plaintiffs,



      v.

  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., BHH AFFILIATES, LLC HSF
  AFFILIATES, LLC, THE LONG & FOSTER
  COMPANIES, INC., RE/MAX LLC, and
  KELLER WILLIAMS REALTY,INC.,

                         Defendants.


   PARTIES’ POSITIONS ON PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER
REGARDING NATIONAL ASSOCIATION OF REALTORS’ NOTICE OF DEPOSITION OF
                    NAMED PLAINTIFF VALERIE NAGER


   1. INTRODUCTION

       Plaintiffs seek to withdraw Valerie Nager with prejudice as a class representative from

this litigation but without prejudice for her participation as an absent member of the putative

class. Defendant National Association of Realtors (“NAR”) seeks to depose Ms. Nager as a

condition for her voluntary withdrawal as a class representative. Plaintiffs move for a protective

order regarding the discovery that NAR seeks to obtain from Ms. Nager. The parties have met

and conferred several times but have been unable to reach a resolution of this issue.




                                                 1
    Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 2 of 14 PageID #:4794




    2. PLAINTIFFS’ POSITION

        Early in the litigation, and prior to Defendants serving any discovery, Plaintiffs advised

Defendants that Plaintiff Valerie Nager intends to withdraw as a named Plaintiff because she

does not want to actively participate in this case. In response, NAR alone served a deposition

notice and document requests that would have the intended effect of forcing Ms. Nager to

continue to participate against her will. Notably, no other Defendants joined NAR’s deposition

notice and document requests, and none have opposed Ms. Nager’s withdrawal or her request for

a protective order (they take no position).1

        NAR’s refusal to consent to Ms. Nager’s withdrawal and its insistence on seeking from

her burdensome and unnecessary discovery—after being notified of her intent to withdraw—is

contrary to the law. “Absent a good reason . . . a plaintiff should not be compelled to litigate if it

doesn’t wish to.” Org. of Minority Vendors, Inc. v. Ill. Cent. Gulf R.R., No. 79-cv-1512, 1987

WL 8997, at *1 (N.D. Ill. Apr.2, 1987). The Seventh Circuit recognizes that the burden to obtain

discovery from absent class members is even “more severe” when defendants seek deposition

testimony, as NAR does here. See Clark v. Universal Builders, Inc., 501 F.2d 324, 341 (7th Cir.

1974). Thus, courts routinely reject defendants’ attempts to condition voluntary withdrawal of

class representatives on sitting for a deposition. See, e.g., Doe v. Arizona Hosp. & Healthcare

Ass’n, No. 07-cv-01292, 2009 WL 1423378, at *14 (D. Ariz. Mar. 19, 2009) (collecting cases

and denying request to depose withdrawing plaintiff). Because NAR has not met its heavy




1
  Defendants jointly served extensive requests for production and interrogatories on all of the
current named Plaintiffs, including Ms. Nager. Because Defendants have indicated that, at this
time, they are not seeking to enforce these requests with respect to Ms. Nager, Plaintiffs do not
address these requests in their motion for a protective order.
                                                  2
    Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 3 of 14 PageID #:4795




burden of showing that the discovery it seeks from Ms. Nager is necessary, Plaintiffs request the

Court permit her withdrawal and enter a protective order.2

        A. Factual Background

        Shortly after the Court denied Defendants’ motions to dismiss, and before Defendants

issued any discovery requests, Plaintiffs advised Defendants on November 8, 2020 that Ms.

Nager, for personal reasons, sought to withdraw as a class representative. Plaintiffs requested

Defendants’ consent to a voluntary stipulation of dismissal. On January 12, 2021, NAR served a

deposition notice and written discovery requests on Ms. Nager alone.3 NAR’s requests seek only

information on Ms. Nager’s desire to join and withdraw as a named plaintiff, including

privileged communications with her attorneys.

             REQUEST NO. 1: All Communications relating to your decision to
             join the lawsuit as a class representative with any Person, including
             all Communications with your counsel in this litigation prior to your
             engagement of that counsel.

             REQUEST NO. 2: All Communications relating to your decision to
             withdraw from this lawsuit as a class representative with any Person
             other than your counsel in this litigation. Ex. B. at 3-4.

        B. Argument

        A class representative that withdraws “should be treated like any other non-representative

class member” Org. of Minority Vendors, Inc., 1987 WL 8997, at *1 (N.D. Ill. Apr. 2, 1987).

And discovery is “rarely imposed upon” absent class members. Phillips Petroleum Co. v. Shutts,

472 U.S. 797, 811 n.2 (1985). Further, courts in practice apply the same discovery standards for

both withdrawing and absent class members. See, e.g., In re Currency Conversion Fee Antitrust


2
  Ms. Nager reserves her right to fully dismiss her claims with prejudice in order to completely withdraw
from the litigation.
3
  See Declaration of Rio Pierce in Support of Plaintiffs’ Motion for a Protective Order Regarding National
Association of Realtors’ Notice of Deposition of Named Plaintiff Valerie Nager, concurrently filed
herewith, attaching both Exhibits A (“Notice”) and B (“Requests”).

                                                    3
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 4 of 14 PageID #:4796




Litig., MDL No. 1409, 2004 WL 2453927, at *2 (S.D.N.Y. Nov. 3, 2004) (denying request to

depose departing class representative because “the burden on the defendant to justify discovery

of absent class members by means of deposition is particularly heavy” (quotations omitted)).

        The Seventh Circuit has held that absent class member discovery is permitted only in

“special circumstances” after the party seeking discovery has obtained leave of court and carried

its “heavy burden” of showing the discovery is necessary. See Clark, 501 F.2d at 341 (reversing

district court’s order for absent class member discovery). To satisfy this burden, the party

seeking discovery must demonstrate “the meritorious nature of the request” through a “showing

of necessity and absence of any motive to take undue advantage of the class members.” Id. NAR

cannot make either showing. Nor can NAR show prejudice from Ms. Nager’s withdrawal.

       i.      NAR has not satisfied its burden to justify the Requests

       First, NAR cannot show the discovery it seeks from Ms. Nager is necessary. A defendant

must “show[ a] particularized need, which generally requires a demonstration that the discovery

is addressed to common issues (as opposed to individualized issues), that it is not designed to

force class members to opt out, and that it would not impose an undue burden or require the

deponent to seek legal or technical assistance to respond.” Groth v. Robert Bosch Corp., No.

1:07-cv-962, 2008 WL 2704709, at *1 (W.D. Mich. July 9, 2008). Here, the Requests are

targeted at individualized issues regarding Ms. Nager’s decision to participate in and withdraw

from the litigation. Courts recognize that this kind of “discovery of absent class members

regarding individual issues, as opposed to common questions, is inappropriate.” Redmond v.

Moody’s Investor Serv., No. 92-cv-9161, 1995 WL 276150, at *1 (S.D.N.Y. May 10, 1995).

Thus, courts have repeatedly held, as the Court here should, that defendants do not meet their

“heavy burden” for discovery from withdrawing class representatives when they seek such



                                                 4
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 5 of 14 PageID #:4797




discovery to “learn about the circumstances surrounding their withdrawal.” Currency

Conversion, 2004 WL 2453927, at *2; see also Doe, 2009 WL 1423378, at *14; Urethane, 2006

WL 8096533, at *2; Org. of Minority Vendors, 1987 WL 8997, at *1. Furthermore, even if NAR

did seek testimony from Ms. Nager on common issues, it has not shown why it cannot obtain

discovery on class-wide issues from the six remaining class representatives. Valenzuela v. Union

Pac. R.R. Co., 2016 WL 3029887, at *4 (D. Ariz. May 27, 2016) (denying discovery from

withdrawing class representatives because “Defendants have not shown that the information they

seek . . . is not available from the class representatives.”); Doe, 2009 WL 1423378, at *14

(finding discovery from withdrawing plaintiffs “particularly unnecessary in light of the fact that

there are currently three identified class representatives who could be . . . deposed”).

       Second, the discovery NAR seeks is intended “to take undue advantage of” Ms. Nager.

Clark, 501 F.2d at 341. NAR’s deposition request would obviously require Ms. Nager to seek

legal or technical assistance to respond. It would also impose an “undue burden” on Ms. Nager to

sit for deposition “when it would serve no valid class certification purpose.” Urethane, 2006 WL

8096533, at *2. Indeed, Ms. Nager is the only Plaintiff whom NAR has noticed for deposition.

       ii.     NAR will suffer no prejudice from Ms. Nager’s withdrawal

       Discovery from Ms. Nager is also unjustified because NAR will suffer no prejudice from

her withdrawal. The Seventh Circuit has identified four factors for determining whether a

plaintiff’s voluntary dismissal causes prejudice: (1) the defendant’s effort in preparing for trial;

(2) excessive delay or lack of diligence on the plaintiff’s part in prosecuting the action; (3) the

adequacy of plaintiff’s explanation of the need for dismissal; and (4) the stage of the litigation at

the time the motion to dismiss is made, specifically whether a motion for summary judgment is

pending. See FDIC v. Knostman, 966 F.2d 1133, 1142 (7th Cir. 1992). Here, each factor reflects



                                                  5
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 6 of 14 PageID #:4798




that NAR would suffer no prejudice from Ms. Nager’s dismissal, meaning it would be

particularly unjustified to condition her withdrawal on discovery responses.

       First, Plaintiffs notified Defendants of Ms. Nager’s intent to withdraw within days of

receiving Defendants’ answers. At that point, NAR had engaged in no specific effort or expense

toward Ms. Nager. Second, by notifying Defendants of Ms. Nager’s intent to withdraw soon after

this Court lifted its stay, Plaintiffs did not engage in undue delay. Third, Plaintiffs informed

Defendants that Ms. Nager intends to withdraw for personal reasons. Courts recognize that “the

pressures and obligations of extended litigation would present challenges to many people.” Doe,

2009 WL 1423378, at *13. Fourth, the litigation is still in its early stages—there is no summary

judgment or class certification brief pending. Therefore, there is no reason to condition Ms.

Nager’s withdrawal on responses to NAR’s discovery because NAR will suffer no prejudice.

       iii.    No special circumstances warrant the extraordinary discovery NAR seeks

       Those courts that have allowed deposition testimony from absent class members have

done so in only limited circumstances that are not present here. For instance, some courts have

permitted deposition testimony when absent class members seek to “inject” themselves into the

litigation, such as by submitting declarations during class certification briefing. Vasquez v.

Leprino Foods Co., No. 1:17-cv-00796, 2019 WL 4670871, at *3–4 (E.D. Cal. Sept. 25, 2019);

see also Burgess v. Tesoro Ref. & Mktg. Co., No. 10-cv-5870, 2011 WL 13217362, at *1 (C.D.

Cal. July 5, 2011) (permitting depositions of absent class members who submitted declarations in

support of class certification, denying depositions of class members who did not submit

declarations). Here, Ms. Nager seeks only to remove herself from the litigation. Indeed,

Plaintiffs’ proposed stipulation for Ms. Nager’s withdrawal provides that her withdrawal as a

named plaintiff will be with prejudice.



                                                  6
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 7 of 14 PageID #:4799




       Certain courts have also allowed defendants to obtain discovery when plaintiffs have

advised defendants of the intent to withdraw after plaintiffs have been served with discovery. See

Young v. LG Chem Ltd., No. 13-md-02420, 2015 WL 8269448, at *5–6 (N.D. Cal. Dec. 9,

2015); In re Vitamins Antitrust Litig., 198 F.R.D. 296, 303–04 (D.D.C. 2000). But here there is

no evidence of gamesmanship or bad faith because Ms. Nager sought to withdraw before

Defendants had served any discovery.

       Finally, one court allowed deposition testimony from a small sample of absent class

members about common questions. Fishon v. Peloton Interactive, Inc., 336 F.R.D. 67, 73–74

(S.D.N.Y. 2020). The court recognized that it “would be helpful at the class certification stage to

hear testimony from those class-eligible individuals who have had relevant experiences that

Named Plaintiffs have not had” and allowed “limited depositions of absent putative class

members on issues of typicality, commonality, and predominance.” See id. (class defined to

include hardware and software purchasers from defendant but named plaintiffs had only

purchased hardware). Here, by contrast, six class representatives remain in the case, and

Defendants will obtain ample testimony from them regarding class-wide issues. NAR has

provided no explanation for why Ms. Nager possesses unique knowledge that “would be helpful

to the Court at the class certification stage.” See id. at 74. Indeed, NAR’s Requests do not even

seek materials does not even appear to seek testimony from Ms. Nager on issues of typicality,

commonality, and predominance—its document requests focus solely on Ms. Nager’s individual

participation in the litigation. Therefore, the actual testimony sought by NAR will be irrelevant

to class certification because Ms. Nager will not serve as a class representative.

       Accordingly, Plaintiffs request that the Court permit Ms. Nager’s withdrawal and issue a

protective order barring NAR’s discovery to Ms. Nager.



                                                 7
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 8 of 14 PageID #:4800




    3. NAR’s Position

        The National Association of Realtors® does not object to the dismissal of named plaintiff

Valerie Nager without prejudice, provided that NAR is permitted to take Ms. Nager’s deposition

regarding her claims, how she came to be a named plaintiff, and the reasons for her request to be

dismissed. To be able to conduct the deposition efficiently, NAR has served Ms. Nager with a

request for a limited number of documents. In Part A of this position statement, we explain the

specific reasons that NAR is seeking to take the deposition of Ms. Nager and why NAR would

be prejudiced if the deposition is not permitted. In Part B, we set forth the law supporting the

conclusion that NAR should be allowed to take the deposition.

        A.       Reasons For The Requested Discovery

        NAR wishes to take the deposition of Ms. Nager because such discovery is likely to

produce information that will support NAR’s opposition to the anticipated motion by the

remaining named plaintiffs to certify a Rule 23(b)(3) class in this litigation. Specifically, NAR

believes that the deposition testimony of Ms. Nager, and any documents that she produces in

response to NAR’s limited request for documents, may well help to demonstrate (1) that the

questions of law or fact said by plaintiffs to be common to class members do not in fact

predominate over questions affecting only individual members of the putative class for purposes

of Rule 23(b)(3); and (2) that the difficulties that are “likely to be encountered in the

management of a class action” within the meaning of Rule 23(b)(3)(D) counsel against

certification.

        In this connection, NAR notes as follows: The principal claims of the named plaintiffs

appear to be (1) that there is a conspiracy among defendants to charge home sellers supra-

competitive commission rates; and (2) that, but for this alleged conspiracy, listing brokers would
                                                  8
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 9 of 14 PageID #:4801




not be offering to share their commissions with buyers brokers, and buyers would thus have to

pay their brokers. Ms. Nager is a named class representative who was apparently carefully

selected by plaintiffs’ counsel to serve in that capacity. Yet NAR has reason to believe that Ms.

Nager was not even the owner of the property that she is alleged in the Complaint to have sold.

Rather, the owner may have been a real estate trust of which Ms. Nager was a trustee.

        More substantively, NAR also has reason to believe that this named class representative

is very knowledgeable about real estate transactions, knew full well that she could negotiate

commissions with the listing broker, and sometimes did negotiate commissions with brokers.

Moreover, she understood that she could instruct the listing broker to offer any level of

commission, including a de minimis commission, to the buyer’s broker, but she recognized that

payment of a commission by the listing broker to the buyer’s broker was in the best interests of

the home seller.

       To the extent that these facts are confirmed in a deposition or in documents, the

testimony of Ms. Nager would raise serious questions as to whether the real estate transactions of

members of the purported class are sufficiently similar across the board that common factual and

legal issues predominate – as required by Rule 23(b)(3). Indeed, Ms. Nager’s experience is

likely to provide a telling example of how individualized the facts of every home sale are. That

testimony would also indicate some of the problems that are likely to be encountered in the

management of this case as a class action and that, therefore, counsel against certification of this

case as a class action under Rule 23(b)(3).

       Significantly, Ms. Nager is not some absent member of the alleged class. She is a named

class representative who was presumably carefully vetted by counsel for plaintiffs. Unlike

absent class members, moreover, she voluntarily injected herself into this litigation when she



                                                 9
 Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 10 of 14 PageID #:4802




agreed to be a class representative before changing her mind nearly two years later. Yet, it may

well turn out that she was not even the owner of the property that she claims to have sold, that

she knew that she could negotiate commissions with the listing broker, and that she understood

full well the advantages to home sellers from having the listing broker offer a substantial

commission to the MLS member who produced a buyer for the listed property. In these

circumstances, a refusal to permit NAR to take Ms. Nager’s deposition, as a condition of her

dismissal as a class representative, would substantially prejudice NAR in its opposition to

plaintiffs’ upcoming motion to certify a Rule 23(b)(3) class.

       B.      Relevant Law

       There can be no question that this Court has the authority to grant the requested discovery

as a condition of granting the motion to dismiss. Federal Rule of Civil Procedure 41(a)(2) allows

an action to be dismissed voluntarily “only by court order on terms that the court considers

proper”. That Rule grants the district court broad discretion to decide whether to grant the

voluntary dismissal and, if so, on what terms and conditions. Wells Fargo v. Younan Props.

Inc., 737 F.3d 465, 467-468 (7th Cir. 2013).

       The following statement by Judge Gottschall in In re Navistar MaxxForce Engines

Marketing Sales Practices and Products Liability Litigation, 2018 WL 316369 (N.D. Ill. 2018),

is squarely on point: “When a plaintiff seeks to bow out as a proposed class representative,

voluntary dismissal can be properly conditioned on the plaintiff's responding to outstanding

discovery requests”. That is exactly what NAR is requesting with respect to Ms. Nager. See

also, Young v. LG Chem. Ltd., No. 13-md-02420-YGR(DMR), 2015 WL 8269448, at *5 (N.D.

Cal. Dec. 9, 2015) (allowing some discovery from departing putative class representatives); In re

Vitamins Antitrust Litig.,198 F.R.D. 296, 303–06 (D.D.C. 2000) (requiring formerly named

plaintiffs to respond to all outstanding discovery requests).
                                                 10
  Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 11 of 14 PageID #:4803




        As these cases indicate, discovery from a named plaintiff seeking to be dismissed should

be permitted unless such discovery is not genuinely intended to produce probative evidence that

is needed to assist a defendant in its defense of the litigation -- but rather is interposed for

purposes of harassment or for no substantial reason. As the discussion in Part A, supra,

indicates, the requested discovery of Ms. Nager is intended to generate evidence that is directly

related to issues relevant to the Court’s assessment of plaintiffs’ anticipated motion for

certification of a Rule 23(b)(3) class. It has been carefully structured to try to avoid any

harassment. In fact, Ms. Nager has been excused from compliance with all other discovery

requests that have been served on the remaining class representatives. In these circumstances, a

refusal to permit this discovery will substantially prejudice NAR – and for no good reason.

        Plaintiffs are likely to make three arguments in opposition to the requested

discovery. First, they will note that discovery of a named class representative who wishes to be

dismissed will not be ordered where the defendant cannot demonstrate prejudice if the discovery

is denied. That was the case, for example, in Judge Gottschall’s decision in Navistar, supra.

2018 WL 316369 at *4. Here, by contrast, the discussion in Part A, supra, demonstrates that,

given the specific suspected facts pertinent to Ms. Nager, a refusal to permit her deposition

would prejudice NAR. Notably, such discovery would not prejudice either Ms. Nager or the

remaining class representatives in any way.

        Second, plaintiffs may rely on cases that limit or deny discovery of absent class

members. But, as noted above, Ms. Nager is not an absent class member. She voluntarily

injected herself into this lawsuit as a named plaintiff. As a named plaintiff, she presumably is

familiar with the issues in the case. Moreover, she is represented by counsel. All of these

factors distinguish this situation from cases involving discovery of absent class members. But



                                                  11
 Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 12 of 14 PageID #:4804




even then, the law on discovery from absent class members supports the request for this

discovery. Vasquez v. Leprino Foods Co., 2019 WL 4670871 (E.D. Cal. 2019) (laying out the

relevant considerations); Fishon v. Peloton, 336 F.R.D. 67, 72 (S.D.N.Y. 2020) (authorizing

defense counsel to take the depositions of 21 absent class members who had previously made

arbitration claims against the defendant).

        Third, plaintiffs may suggest that the notice of deposition and accompanying request for

documents were untimely in that they were not served until defendants had been given notice

that Ms. Nager wished to be dismissed as a class representative. However, NAR’s discovery

requests were made specifically in order to ascertain the reasons for her desired dismissal as a

class representative and the light that those reasons might shed on the propriety of certification of

a class under Rule 23(b)(3). It should go without saying that these discovery requests could not

have been served until defendants received notice of the proposed dismissal of Ms. Nager. And

the requests were served on Ms. Nager well before any motion for voluntary dismissal was

made.

        As indicated above, the discovery sought is neither harassing nor burdensome. Indeed,

NAR did not serve any interrogatories on Ms. Nager. Its narrowly-tailored requests for

production seeks documents relating only to her decision to be a plaintiff and her subsequent

decision to be dismissed. And the deposition of Ms. Nager, if allowed to proceed, will be limited

to exploring her claims against defendants and the reasons for her decision to drop those claims

as a named plaintiff. As explained in this position statement, a refusal to permit this discovery

will prejudice NAR’s defense to plaintiffs’ anticipated motion to certify a class.




                                                 12
 Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 13 of 14 PageID #:4805




       C.      Conclusion

       For the reasons set forth above, NAR respectfully submits that this Court should grant its

request pursuant to Rule 41(a)(2) to condition dismissal of Ms. Nager on her sitting for a

deposition and providing a very limited number of documents should be granted.



 Co-Lead Counsel for Plaintiffs                      Counsel for Defendant
                                                     National Association of Realtors®
 /s/ Rio S. Pierce
 Rio S. Pierce                                       /s/ Jack R. Bierig
  riop@hbsslaw.com                                   Jack R. Bierig
 HAGENS BERMAN SOBOL SHAPIRO LLP                      jbierig@schiffhardin.com
 715 Hearst Avenue, Suite 202                        Robert J. Wierenga
 Berkeley, CA 94710                                   rwierenga@schiffhardin.com
 Telephone: (510) 725-3000                           Adam J. Diederich
                                                      adiederich@schiffhardin.com
 Steve W. Berman (Bar No. 3126833)                   SCHIFF HARDIN LLP
  steve@hbsslaw.com                                  233 South Wacker Drive, Suite 7100
 HAGENS BERMAN SOBOL SHAPIRO LLP                     Chicago, IL 60606
 1301 Second Avenue, Suite 2000                      312-258-5500 (Phone)
 Seattle, WA 98101                                   312-258-5600 (Fax)
 Telephone: (206) 623-7292
                                                     Suzanne L. Wahl
 Daniel Kurowski                                      swahl@schiffhardin.com
  dank@hbsslaw.com                                   SCHIFF HARDIN LLP
 Whitney Siehl                                       350 S. Main Street, Suite 210
  wsiehl@hbsslaw.com                                 Ann Arbor, MI 48104
 HAGENS BERMAN SOBOL SHAPIRO LLP                     (734) 222-1517
 455 North Cityfront Plaza Drive, Suite 2410
 Chicago, IL 60611
 Telephone: (708) 628-4949

 Daniel A. Small
  dsmall@cohenmilstein.com
 Kit A. Pierson
 kpierson@cohenmilstein.com
 Benjamin D. Brown
 bbrown@cohenmilstein.com
 Robert A. Braun
  rbraun@cohenmilstein.com
 COHEN MILSTEIN SELLERS & TOLL
 PLLC
 1100 New York Ave. NW, Fifth Floor
                                                13
Case: 1:19-cv-01610 Document #: 231 Filed: 03/11/21 Page 14 of 14 PageID #:4806




Washington, DC 20005
Telephone: (202) 408-4600

Carol V. Gilden (Bar No. 6185530)
 cgilden@cohenmilstein.com
COHEN MILSTEIN SELLERS & TOLL
PLLC
190 South LaSalle Street, Suite 1705
Chicago, IL 60603
Telephone: (312) 357-0370

Marc M. Seltzer
mseltzer@susmangodfrey.com
Steven G. Sklaver
ssklaver@susmangodfrey.com
SUSMAN GODFREY LLP
1900 Avenue of the Stars, Suite 1400
Los Angeles, California 90067
Telephone: (310) 789-3100

Matthew R. Berry
 mberry@susmangodfrey.com
Alexander W. Aiken
aaiken@susmangodfrey.com
SUSMAN GODFREY LLP
1201 Third Avenue, Suite 3800
Seattle, Washington 98101
Telephone: (206) 516-3880

Beatrice C. Franklin
 bfranklin@susmangodfrey.com
SUSMAN GODFREY LLP
1301 Avenue of the Americas
32nd Floor
New York, NY 10019
Telephone: (212) 336-8330




                                       14
